DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims is found at least in Paragraph 35 and Table 1.  No new matter has been found.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kilbury et al. (US 2015/0048301).
Considering claim 1, Kilbury teaches engineered substrates for epitaxially grown semiconductor structures (Paragraph 1).  An embodiment is taught in Figure 3 (reproduced below).  The structure comprises a laminate stack of structural material (104) comprising polycrystalline ceramics of AlN, alumina, silica, etc., and/or other suitable polycrystalline ceramics (Paragraph 20).  Layer (114) is a bonding material comprising oxides (Paragraph 24) which bonds seed layer (112) (Paragraph 23) and semiconductor structure (202) is grown there on (Paragraph 25).  The coefficient of thermal expansion (CTE) of the structural material (104) is taught to be substantially similar to the CTE of the semiconductor material to reduce thermal stress (Paragraph 20).

    PNG
    media_image1.png
    319
    650
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed laminated substrate this would have been obvious to one of ordinary skill in the art in view of the teachings of Kilbury as this is considered a combination of conventionally known materials for forming engineered substrates with reduced thermal stress and one would have had a reasonable expectation of success.  While not expressly teaching the claimed relational expressions (1) and (2), Kilbury teaches a laminate of substantially identical materials as those which applicant claims and discloses as forming the instantly claimed laminated substrate and one would reasonably expect the materials of Kilbury to possess the claimed CTE relationships as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 2, Kilbury does not expressly teach the claimed Young’s modulus.  However, as outlined above Kilbury teaches a substrate material of substantially identical materials as those which applicant claims and discloses as forming the instantly claimed polycrystalline ceramic substrate and one would reasonably expect the materials of Kilbury to possess the claimed Young’s modulus as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 3, Kilbury teaches where layer (114) comprises oxides such as SiO2 (Paragraph 24).  
Considering claim 4, Kilbury teaches where the substrate comprises alumina (Paragraph 20).
Considering claims 5-7, Kilbury teaches where the semiconductor comprises gallium nitride, gallium arsenide, etc. and other suitable materials (Paragraph 26).  As outlined above, Kilbury teaches substantially identical materials as those which applicant claims and discloses as forming the claimed laminated substrate and therefore one would reasonably expect the structure of Kilbury to possess the claimed relational expressions, absent an objective showing.  See MPEP 2112.01.
Considering claims 9-10, Figure 3 above depicts where bonding material (114) is on the main surface of the substrate (104) and where (202) is disposed on bonding material (114) and Kilbury teaches where the bonding material joins the two (Paragraphs 24-25).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kilbury et al. (US 2015/0048301) in view of Craft et al. (US 2012/0146023 – previously cited).
Considering claim 8, the teachings of Kilbury are outlined above.  Kilbury teaches engineered substrates for epitaxially grown semiconductor structures (Paragraph 1) and where the semiconductor material may be gallium nitride, gallium arsenide, etc. and other suitable materials (Paragraph 26).  However, Kilbury does not teach where the semiconductor material is indium phosphide.
In a related field of endeavor, Craft teaches semiconductor devices comprising a polycrystalline aluminum nitride substrate (abstract).  The CTE of the AlN substrate is designed to closely match the CTE of the growth layer of the semiconductor substrate (Paragraph 6).   Craft teaches where the semiconductor material comprises Group III nitrides including gallium nitride, gallium arsenide, and indium phosphide (Paragraphs 4 and 12).
As both Kilbury and Craft teach semiconductor devices they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kilbury with the indium phosphide semiconductor material taught by Craft as this is considered a substitution of one conventionally known semiconductor material for another and one would have had a reasonable expectation of success.  Further, modified Kilbury teaches substantially identical materials as those which applicant claims and discloses as forming the claimed laminated substrate and therefore one would reasonably expect the structure of modified Kilbury to possess the claimed relational expressions, absent an objective showing.  See MPEP 2112.01.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instant claims is that of Shimoji (JP2013-116826 – machine translation).  Shimoji teaches a sintered body containing mullite to be bonded to a Group III nitride semiconductor where the CTE difference between the two is small (Paragraph 6).  The mullite optionally contains 10-50% by mass of alumina etc., (Paragraph 8).  However, the molar ratio of alumina to mullite is significantly lower than that which is claimed and this would not have been obvious to one of ordinary skill in the art combined with the other features of claim 11.

Response to Arguments
Applicant’s arguments, see remarks, filed 26 July 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn.  Applicant has amended the claims to remove indefiniteness.
Applicant’s arguments, see remarks, filed 26 July 2022, with respect to 35 USC 103 rejections in view of Craft have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn.   However, upon further consideration, a new ground(s) of rejection is made in view of Kilbury as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784